TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00364-CR


                              Ex parte Mohammad Mahmood


            FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 21-0586-K368, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Mohammad Mahmood has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                           __________________________________________
                                           Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellant’s Motion

Filed: February 17, 2022

Do Not Publish